Exhibit 10.2




Form of Signet Jewelers Limited
2018 Omnibus Incentive Plan
Restricted Stock Unit Award Notice




Grantee:            [Name]    


Grant Date:            [Date]


Number of Restricted    [Number]
Stock Units:


Vesting:            The Restricted Stock Units shall vest pursuant to Section 2
of the Agreement.


By executing this Time-Based Restricted Stock Unit Award Notice (the “Notice”),
either by signing below or by electronic signature, the Grantee agrees and
acknowledges that the Restricted Stock Units described herein are granted under
and governed by the terms and conditions of the Restricted Stock Unit Award
Agreement, dated as of [DATE] (the “Agreement”) and the Signet Jewelers Limited
2018 Omnibus Incentive Plan (the “Plan”), both of which are hereby incorporated
by reference and together with the Notice constitute one document. This Notice
may be signed in counterparts, each of which shall be an original with the same
effect as if signatures thereto and hereto were upon the same instrument.






GRANTEE






BY:_________________________


[Name]
SIGNET JEWELERS LIMITED




BY: _______________________


Name:
Title:












--------------------------------------------------------------------------------

Exhibit 10.2


Form of Signet Jewelers Limited
2018 Omnibus Incentive Plan
Restricted Stock Unit Award Agreement


[DATE]


Section 1.    Grant Of Restricted Stock Unit Award.
(a)Restricted Stock Unit Award. The Compensation Committee of the Board of
Directors of Signet Jewelers Limited (the “Company”) hereby grants to the
Grantee set forth on the applicable Restricted Stock Unit Award Notice (the
“Notice”) on the date set forth on such Notice (such date, the “Grant Date”),
restricted stock units (the “Units”) of the Company, in an amount set forth on
the Notice under this agreement (the “Agreement”), pursuant to the terms and
conditions set forth in the Notice, this Agreement and the Signet Jewelers
Limited 2018 Omnibus Incentive Plan (the “Plan”). Each Unit represents one
notional common share, par value $0.18 per share, of the Company.
The Company, together with its Affiliates and Subsidiaries, are hereinafter
referred to as the “Signet Group.” Capitalized terms not defined herein shall
have the same meaning as in the Plan.
(b)No Purchase Price. In lieu of a purchase price, this award is made in
consideration of Service previously rendered by the Grantee to the Signet Group.
Section 2.    Vesting and Forfeiture.
a.Vesting. Subject to Section 2(b) below, [____] of the Units shall become
vested on the first anniversary of the Grant Date, [____] of the Units shall
become vested on the second anniversary of the Grant Date, and [____] of the
Units shall become vested on the third anniversary of the Grant Date (each date,
a “Vesting Date”), subject to the Grantee’s continuous provision of Services to
the Signet Group through and including the applicable Vesting Date. Any Units
that do not become vested as of the Vesting Date, or if earlier, the Grantee’s
termination of Service with the Signet Group for any reason (other than, death,
Disability, Retirement or Redundancy, per below), after application of the
following sentence and Section 2(b), if applicable, shall be forfeited and
canceled immediately without consideration. Upon a termination of the Grantee’s
Service with the Signet Group following the [_____] anniversary of the Grant
Date due to Grantee’s death, Disability, Retirement, or Redundancy, a Pro Rata
Portion of the Units shall vest as of such date of termination of Service;
however, the Committee may, in its discretion, accelerate the vesting of all or
any portion of the Units upon any termination of Service.
b.Change of Control. Upon the consummation of a Change of Control, the Committee
shall provide for the treatment of Units granted hereunder as provided in
subparagraphs (i) or (ii) below:
i.[_____] ([___]%) of the outstanding Units granted to the Grantee shall become
fully vested and nonforfeitable immediately prior to such Change of Control; or
ii.the Grantee shall receive a Replacement Award (defined below), which may be
this Agreement, modified to reflect the requirements of a Replacement Award, or
may be a new award, in which case this Agreement shall be canceled and replaced
by such new award.
c.Termination Protection Agreement (if applicable). Notwithstanding anything to
the contrary in this Agreement, if the Grantee is a party to a Termination
Protection Agreement with Sterling Jewelers Inc. (the “TPA”) upon the Grantee’s
termination of Service, then the TPA shall govern the treatment of the Units
upon a termination of the Grantee’s Service, other than upon a termination of
the Grantee’s Service (i) by the Company without Cause following a Change of
Control, (ii) by reason of Disability and (iii) upon Retirement.
d.Definitions. For purposes of this Agreement:





--------------------------------------------------------------------------------

Exhibit 10.2


i.“Disability” shall mean, as reasonably determined by the Committee, physical
or mental illness, injury or infirmity which is reasonably likely to prevent
and/or prevents the Grantee from performing his or her essential job functions
for a period of (A) ninety (90) consecutive calendar days or (B) an aggregate of
one hundred twenty (120) calendar days out of any consecutive twelve (12)-month
period.
ii. “Pro Rata Portion” shall mean the excess of (1) the product (rounded up to
the nearest whole Unit) of: (A) the number of Units set forth on the Notice and
(B) a fraction, the numerator of which shall be the number of calendar days that
have elapsed since the Grant Date prior to the Grantee’s termination of Service,
and the denominator of which shall be [_____].
iii. “Redundancy” shall mean a termination of the Grantee’s Service with the
Signet Group attributable (as determined by the Committee in its sole
discretion) wholly or mainly to the fact that: (A) the Signet Group has ceased
or intends to cease to carry on the business for the purpose of which the
Grantee was providing Service or to carry on such business in the place in which
the Grantee was providing Service, or (B) the requirements of such business for
employees to carry out work of a particular kind, or to carry out such work in
the place where the Grantee was providing Service, have ceased or diminished or
are expected to cease or diminish.
iv.“Replacement Award” shall mean a restricted stock unit award relating to
publicly traded equity securities of the Company (or its successor or Parent
following the Change of Control) with a Fair Market Value no less than the Fair
Market Value of the Units granted pursuant to this Agreement, which award shall
(A) vest on each applicable Vesting Date, subject solely to the Grantee’s
continued Service through the applicable Vesting Date; provided, however, that
such award shall fully vest upon the Grantee’s earlier termination of Service by
the Company without Cause, and (B) contain other terms and conditions no less
favorable than those of this Agreement; provided, however, that the Grantee
shall be eligible for the same Pro Rata Portion vesting upon a termination of
Service due to death, Disability, Retirement, or Redundancy prior to the final
Vesting Date as provided in this Agreement. Whether an award to the Grantee
constitutes a Replacement Award shall be determined by the Committee (as
constituted immediately before the Change of Control), in its sole discretion.
v.“Retirement” shall mean termination of the Grantee’s Service with the Signet
Group on or following the Grantee’s 65th birthday or such earlier date as
provided in a written agreement between a member of the Signet Group and the
Grantee (excluding such a termination at a time when the Company or any of its
Subsidiaries or Affiliates may terminate the Grantee for Cause, as determined by
the Committee).
Section 3.    Settlement of Units.
a.Time of Settlement. Subject to the terms of the Plan and this Agreement (to
the extent it would not cause a violation of Section 409A (as defined below)),
each Unit shall be settled on or within seventy (70) days following the date on
which such Unit vests in the Company’s discretion; provided, however, that in
the event of payment as a result of Section 2(b)(i), such payment may be subject
to the terms and conditions of the agreement providing for such Change of
Control, so long as such terms and conditions do not cause a violation of
Section 409A (defined below). Vested Units shall be converted into an equivalent
number of Shares that will be immediately distributed to the Grantee (or the
Grantee’s legal representative), unless the Company elects to settle the Vested
Units in cash. The Company may at its election either (i) after the date of
settlement, issue a certificate representing the Shares subject to this
Agreement, or (ii) not issue any certificate representing Shares subject to this
Agreement and instead document the Grantee’s interest in the Shares by
registering the Shares with the Company's transfer agent (or another custodian
selected by the





--------------------------------------------------------------------------------

Exhibit 10.2


Company) in book-entry form. The Company may provide a reasonable delay in the
issuance or delivery of vested Shares as it determines appropriate to address
tax withholding and other administrative matters.
b.Withholding Requirements.  The Company shall have the power and the right to
deduct or withhold automatically from any amount deliverable pursuant to
settlement of the Units or otherwise, or require Grantee to remit to the
Company, the minimum statutory amount to satisfy federal, state, and local
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of the settlement of the Units;
provided, further, that with respect to any required withholding, Grantee may
elect, subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that could be imposed on the transaction.
Section 4.    Miscellaneous Provisions.
a.Securities Laws. The Grantee acknowledges and agrees that any sale or
distribution of the Shares issued in settlement of the Units granted pursuant to
this Agreement may be made only pursuant to either (a) a registration statement
on an appropriate form under the Securities Act of 1933, as amended (the
“Securities Act”), which registration statement has become effective and is
current with regard to the Shares being sold, or (b) a specific exemption from
the registration requirements of the Securities Act that is confirmed in a
favorable written opinion of counsel, in form and substance satisfactory to
counsel for the Company, prior to any such sale or distribution. The Grantee
hereby consents to such action as the Committee deems necessary or appropriate
from time to time to prevent a violation of, or to perfect an exemption from,
the registration requirements of the Securities Act or to implement the
provisions of this Agreement, including but not limited to placing restrictive
legends on certificates or book-entries evidencing Shares issued pursuant to the
settlement of the Units granted pursuant to this Agreement and delivering stop
transfer instructions to the Company’s stock transfer agent.
b.Additional Restrictions. The issuance or delivery of any stock certificates or
book-entries representing Shares issued pursuant to the settlement of the Units
granted pursuant to this Agreement may be postponed by the Committee for such
period as may be required to comply with any applicable requirements under the
federal or state securities laws, any applicable listing requirements of any
national securities exchange or national securities association, and any
applicable requirements under any other law, rule or regulation applicable to
the issuance or delivery of such Shares, and the Company shall not be obligated
to deliver any such Shares to the Grantee if either delivery thereof would
constitute a violation of any provision of any law or of any regulation of any
governmental authority, any national securities exchange or national securities
association. All payments or delivery of Shares under this Agreement shall be
subject to the written policies of the Board, including any policy relating to
the claw back of compensation and the Code for Securities Transactions, as they
exist from time to time.
c.Grantee Undertaking. The Grantee agrees to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed on either the Grantee or upon the Units or the Shares issued pursuant to
the settlement of the Units granted pursuant to the provisions of this
Agreement.
d.Rights as a Shareholder. Neither the Grantee nor the Grantee’s representative
shall have any rights as a shareholder with respect to Units until the Grantee
or the Grantee’s representative receives the Shares, if any, issued upon
settlement of the Units.
e.Tenure. Nothing in the Agreement or Plan shall confer upon the Grantee any
right to continue in Service with the Signet Group for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or the Signet Group) or of the Grantee, which rights are hereby
expressly reserved by each, to terminate his or her Service with the Signet
Group at any time and for any reason, with or without Cause.





--------------------------------------------------------------------------------

Exhibit 10.2


f.Notification. Except as permitted by Section 4(m) hereof, any notification
required by the terms of this Agreement shall be given in writing and shall be
deemed effective upon personal delivery or upon receipt following deposit with
the United States Postal Service, by registered or certified mail, with postage
and fees prepaid. A notice shall be addressed to the Company (attention: General
Counsel & Corporate Secretary) at its principal executive office and to the
Grantee at the address that he or she most recently provided in writing to the
Company.
g.Entire Agreement. This Agreement, together with the Notice and the Plan (each
of which are herein incorporated by reference) and, as applicable, the TPA,
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof. In the event that the terms of this
Agreement and the Plan are in conflict, the terms of the Plan shall govern.
h.Waiver. No waiver of any breach or condition of this Agreement shall be deemed
to be a waiver of any other or subsequent breach or condition whether of like or
different nature.
i.Successors and Assigns; No Transfer. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s assigns and the legal
representatives, heirs and legatees of the Grantee’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof. The Units shall
not be transferable or assignable by the Grantee except in the event of his or
her death (subject to the applicable laws of descent and distribution) and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.
j.Adjustment of Award. Any adjustments to the Units issued pursuant to this
Agreement (or the Shares underlying such Units) shall be made in accordance with
the terms of the Plan.
k.Governing Law. This Agreement shall be governed by the laws of the State of
Ohio, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction.
l.Compliance with Section 409A of the Code. The Company intends that the Units
be structured in compliance with, or to satisfy an exemption from, Section 409A
of the Code and all regulations, guidance, compliance programs and other
interpretative authority thereunder (“Section 409A”), such that there are no
adverse tax consequences, interest, or penalties as a result of the payments.
Notwithstanding the Company’s intention, in the event the Units are subject to
Section 409A, the Committee may, in its sole discretion, take the actions
described in Section 12.1 of the Plan. Notwithstanding any contrary provision in
the Plan or this Agreement, any payment(s) of nonqualified deferred compensation
(within the meaning of Section 409A) that are otherwise required to be made
under the Agreement to a “specified employee” (as defined under Section 409A) as
a result of his or her separation from service (other than a payment that is not
subject to Section 409A) shall be delayed for the first six (6) months following
such separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid on the date that immediately follows the end
of such six-month period or as soon as administratively practicable thereafter.
A termination of Service shall not be deemed to have occurred for purposes of
any provision of the Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of Service, unless such termination is also
a “separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of the Agreement relating to any such payments or
benefits, references to a “termination,” “termination of Service” or like terms
shall mean “separation from service.”





--------------------------------------------------------------------------------

Exhibit 10.2


m. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and to agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.



